UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-1368


MIDLAND FUNDING LLC,

                       Plaintiff – Appellee,

          v.

HENRY T. SANDERS,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-00636-DKC)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se. Neal J. Markowitz, Silver
Spring, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry T. Sanders seeks to appeal the district court's

order remanding the civil action against him to state court for

lack   of   subject   matter   jurisdiction.      The   district      court's

remand order is not reviewable.          See 28 U.S.C. § 1447(d) (2006).

Accordingly, we dismiss the appeal for lack of jurisdiction. We

dispense    with   oral   argument   because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                     2